Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 12 January 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen 
                     
                     Washington Jan. 12. 08.
                  
                  I send you some poetry, but am not sure whether I may not have sent you the same pieces before. my letters to your Mama will have informed you of my having been indisposed with a swelled face. it rose, suppurated, and has left me with a hard swelling still on the jawbone, which however I am in hopes will go down. it still confines me to the house for fear cold should affect it. otherwise I am well. your particular friends here are all well as far as I can recollect. mr Eppes has been confined a month by an Erysipelas. he went out yesterday for the first time. Francis is in good health & goes to school every day. he just reads. mr Rose’s delay on board his ship is still unexplained to us; but as you are no politician I shall add nothing further in that line. kiss your dear Mama for me, & sisters. present me affectionately to your papa, and be assured of my tender love for yourself. Adieu.
                  
                     Th: Jefferson 
                     
                  
               